 



Exhibit 10.2
EXECUTION VERSION
FIRST AMENDMENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT
     FIRST AMENDMENT, dated as of November 9, 2006, to the Second Amended and
Restated Credit Agreement referred to below (this “Amendment”) among DICK’S
SPORTING GOODS, INC., a Delaware corporation (“Borrower”), the lenders party
hereto (“Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as agent for the Lenders (in such capacity, “Agent”).
W I T N E S S E T H
     WHEREAS, Borrower, Lenders and Agent are parties to that certain Second
Amended and Restated Credit Agreement, dated as of July 28, 2004 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”); and
     WHEREAS, Borrower and Required Lenders have agreed to amend the Credit
Agreement to permit the Golf Acquisition (as defined herein), all in the manner,
and on the terms and conditions, provided for herein;
     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     1. Definitions. Capitalized terms not otherwise defined herein (including
in the recitals hereto) shall have the meanings ascribed to them in the Credit
Agreement as amended hereby (the “Amended Credit Agreement”).
     2. Consent. As of the Amendment Effective Date (as hereinafter defined),
Agent and Required Lenders hereby consent to and acknowledge the formation by
Borrower of Golf Subsidiary (as defined below); provided that, Borrower shall,
or shall cause Golf Subsidiary, to promptly comply with Section 5.16 of the
Credit Agreement upon the request of Agent or Required Lenders.
     3. Amendments. As of the Amendment Effective Date, Agent and Required
Lenders hereby amend the Credit Agreement as follows:
          (a) Amendment to Section 6.2(g) of the Credit Agreement.
Section 6.2(g) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(g) at any time after the consummation of the Merger, Investments (A) by way of
the acquisition of Stock or assets in each case constituting Permitted
Acquisitions in an aggregate amount not to exceed $30,000,000 (including any
Indebtedness assumed pursuant to Section

 



--------------------------------------------------------------------------------



 



6.3(i)) in any Fiscal Year, and (B) constituting the Golf Acquisition for an
aggregate purchase price not to exceed $230,000,000 (including any Indebtedness
assumed pursuant to Section 6.3(i)); provided that, in the case of the foregoing
clauses (A) and (B), immediately prior to, and immediately after giving effect
to, such Investment, Excess Availability is greater than $50,000,000, and”
          (b) Amendment to Annex A. Annex A to the Credit Agreement is hereby
amended adding the following new definitions in appropriate alphabetical order:
“‘Golf Acquisition’ shall mean the acquisition of Golf Galaxy by means of a
merger of Golf Subsidiary with and into Golf Galaxy, with Golf Galaxy existing
as the surviving corporation; provided that such acquisition constitutes a
Permitted Acquisition.
‘Golf Galaxy’ shall mean Golf Galaxy, Inc., a Minnesota corporation.
‘Golf Subsidiary’ shall mean Yankees Acquisition Corp., a Minnesota corporation
that is wholly-owned by Borrower, which was formed solely for purposes of
completing the Golf Acquisition.”
     4. Representations and Warranties. To induce Required Lenders and Agent to
enter into this Amendment, Borrower hereby represents and warrants that:
          (a) Each of the execution, delivery and performance by Borrower and
each Guarantor of this Amendment and the performance of the Amended Credit
Agreement are (i) within Borrower’s and each Guarantor’s corporate power and
have been duly authorized by all necessary corporate and shareholder action;
(ii) do not contravene any provision of any Loan Party’s charter or bylaws or
equivalent organizational or charter or other constituent documents; (iii) do
not violate any law or regulation, or any order or decree of any court or
Governmental Authority; (iv) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which any Loan Party is a party
or by which any Loan Party or any of its property is bound; (v) do not result in
the creation or imposition of any Lien upon any of the property of any Loan
Party other than those in favor of Agent, on behalf of itself and the Lenders,
pursuant to the Loan Documents; and (vi) do not require the consent or approval
of any Governmental Authority or any other Person.
          (b) This Amendment has been duly executed and delivered by or on
behalf of Borrower and each Guarantor.
          (c) Each of this Amendment and the Amended Credit Agreement
constitutes a legal, valid and binding obligation of Borrower and each Guarantor
enforceable against Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar

2



--------------------------------------------------------------------------------



 



laws affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
          (d) No Default or Event of Default has occurred and is continuing both
before and after giving effect to this Amendment.
          (e) No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party signatory hereto, threatened against such Loan Party, at law,
in equity or otherwise, before any court, board, commission, agency or
instrumentality of any federal, state, or local government or of any agency or
subdivision thereof, or before any arbitrator or panel of arbitrators, which
challenges such Loan Party’s right, power, or competence to enter into this
Amendment or, to the extent applicable, perform any of its obligations under
this Amendment, the Amended Credit Agreement or any other Loan Document, or the
validity or enforceability of this Amendment, the Amended Credit Agreement or
any other Loan Document or any action taken under this Amendment, the Amended
Credit Agreement or any other Loan Document or which if determined adversely
could have or result in a Material Adverse Effect. To the knowledge of each Loan
Party, there does not exist a state of facts which is reasonably likely to give
rise to such proceedings.
          (f) All representations and warranties of the Loan Parties contained
in the Credit Agreement and the other Loan Documents are true and correct as of
the date hereof with the same effect as though such representations and
warranties had been made on and as of the date hereof, except to the extent that
any such representation or warranty expressly relates to an earlier date.
     5. Remedies. This Amendment shall constitute a Loan Document. The breach by
any Loan Party of any representation, warranty, covenant or agreement in this
Amendment shall constitute an immediate Event of Default hereunder and under the
other Loan Documents.
     6. No Other Amendments. Except as expressly amended in Sections 2 and 3
hereof, the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms. In addition, this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document by the Agent or the Lenders with respect to any
right or remedy which the Agent or the Lenders may now or in the future have
under the Loan Documents, at law or in equity or otherwise or be deemed to
prejudice any rights or remedies which the Agent or the Lenders may now have or
may have in the future under or in connection with any Loan Document or under or
in connection with any Default or Event of Default which may now exist or which
may occur after the date hereof. The Credit Agreement and all other Loan
Documents are hereby in all respects ratified and confirmed.
     7. Expenses. Borrower hereby reconfirms its obligations pursuant to Section
11.2 of the Credit Agreement to pay and reimburse Agent for all reasonable
out-of-pocket expenses (including, without limitation, reasonable fees of
counsel) incurred in

3



--------------------------------------------------------------------------------



 



connection with the negotiation, preparation, execution and delivery of this
Amendment and all other documents and instruments delivered in connection
herewith.
     8. Effectiveness. This Amendment shall become effective as of November 9,
2006 (the “Amendment Effective Date”) only upon satisfaction in full in the
judgment of the Agent of each of the following conditions on or prior to such
date:
          (a) Amendment. Agent shall have received eight (8) original copies of
this Amendment duly executed and delivered by Agent, Required Lenders and
Borrower and acknowledged by the other Loan Parties.
          (b) Representations and Warranties. All representations and warranties
contained in this Amendment shall be true and correct on and as of the Amendment
Effective Date.
     9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     10. Counterparts. This Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first above written.

                  BORROWER:    
 
                DICK’S SPORTING GOODS, INC.    
 
           
 
  By:   /s/ Michael F. Hines    
 
           
 
  Name:   Michael F. Hines    
 
  Title:   Executive Vice President and    
 
      Chief Financial Officer    

5



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                GENERAL ELECTRIC CAPITAL         CORPORATION, as Agent    
 
           
 
  By:   /s/ Joseph H. Burt    
 
           
 
  Name:   Joseph H. Burt    
 
  Its:   Duly Authorized Signatory    
 
                LENDERS:    
 
                GENERAL ELECTRIC CAPITAL         CORPORATION    
 
           
 
  By:   /s/ Joseph H. Burt    
 
           
 
  Name:   Joseph H. Burt    
 
  Its:   Duly Authorized Signatory    

6



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ James M. Steffy    
 
           
 
  Name:   James M. Steffy    
 
  Title:   Vice President    
 
                FLEET RETAIL GROUP, INC.    
 
           
 
  By:   /s/ Andrew Cerusci    
 
           
 
  Name:   Andrew Cerusci    
 
  Title:   Vice President    
 
                NATIONAL CITY BUSINESS CREDIT, INC.    
 
           
 
  By:   /s/ Joseph L. Kwasny    
 
           
 
  Name:   Joseph L. Kwasny    
 
  Title:   Director    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Anthony D. Braxton    
 
           
 
  Name:   Anthony D. Braxton    
 
  Title:   Director    
 
                CITIZEN’S BANK OF PENNSYLVANIA    
 
           
 
  By:   /s/ Don Cmar    
 
           
 
  Name:   Don Cmar    
 
  Title:   Vice President    
 
                JP MORGAN CHASE BANK    
 
           
 
  By:   /s/ James L. Sloan    
 
           
 
  Name:   James L. Sloan    
 
  Title:   Vice President    

7



--------------------------------------------------------------------------------



 



Each of the undersigned Guarantors hereby (i) acknowledges each of the
amendments to the Credit Agreement effected by this Amendment and (ii) confirms
and agrees that its obligations under its Guaranty shall continue without any
diminution thereof and shall remain in full force and effect on and after the
effectiveness of this Amendment.
ACKNOWLEDGED, CONSENTED and
AGREED to as of the date first written
above.

          AMERICAN SPORTS LICENSING, INC.    
 
       
By:
  /s/ Michael F. Hines    
 
       
Name:
  Michael F. Hines    
Title:
  President    
 
        DSG OF VIRGINIA, LLC    
 
       
By:
  /s/ Michael F. Hines    
 
       
Name:
  Michael F. Hines    
Title:
  President    
 
        GALYAN’S TRADING COMPANY, INC.    
 
       
By:
  /s/ Michael F. Hines    
 
       
Name:
  Michael F. Hines    
Title:
  Secretary    
 
        GALYAN’S NEVADA, INC.    
 
       
By:
  /s/ Michael F. Hines    
 
       
Name:
  Michael F. Hines    
Title:
  Secretary    
 
        GALYAN’S OF VIRGINIA, INC.    
 
       
By:
  /s/ Michael F. Hines    
 
       
Name:
  Michael F. Hines    
Title:
  Secretary    

8